Title: To George Washington from Major General Benjamin Lincoln, 27 April 1777
From: Lincoln, Benjamin
To: Washington, George



Dear General
Bound brook [N.J.] April 27th 1777.

Colonel Spotswood marchd in this morning with a detachment from the 2, 3, 4, 5, 6, 7, 8, 9, 10, & 12th Virgn. regiments, 533 privates, fourth Maryland Regt, 99, the 2d 3d 4, 9, 10, 11 & part of Colo. Pattens regiment from Pennselvania, 357, privates, The detachment from the 3d, 4th 5 6 & 9th Virgna amo: to 67 privates are to march and join their respective regiments toward Chatham. We had here yesterday a deserter from Brunswick he brings us, no intelligence materially different from what we daily receive saving that the number at Brunswick & the Landg amt to 10,000 & that the enemy will not march in less then 9 days & he finally said he had been informed that their march would be delaied for a month.
